Exhibit 10.19

 

SUPPLEMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

This supplement (the “Supplement”) amends the employment agreement by and
between Texas South Energy, Inc., a Nevada corporation (the “Company”) and John
B. Connally III (“Employee”), dated January 5, 2017 (“Employment Agreement”) and
is dated effective January 5, 2017 (“Effective Date”).

 

WHEREAS, the Company and Employee desire to supplement the Employment Agreement
to add a provision to Section 4 of the Employment Agreement to allow
compensation to be suspended at the option of the Company;

 

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Supplement of Section 4. Section 4(b) of the Employment Agreement is hereby
supplemented by adding the following sentences to the end of Section 4(b) as
follows:

 

“Notwithstanding anything to the contrary herein, commencing on the Effective
Date, the Company at its option shall have the right to suspend payment of the
Base Compensation for 30-day periods in the event the Company does not have
sufficient working capital to effect such payment, and concurrently therewith,
extend the Term of this Agreement for a concurrent period during which Base
Compensation is suspended with the suspended Base Compensation then due and
payable during the extended Term. The Company and Employee have agreed to
suspend payment of the Base Compensation for the months of January 2017,
February 2017, March 2017 and April 2017; the Term of the Agreement has been
extended for four months. The Company may provide Employee notice prior to the
date of any future suspension implemented by the Company; however, the failure
to pay the Base Compensation by the Company during the Term of the Agreement
shall not constitute a default under this Agreement but shall constitute a
further suspension of the payment of the Base Compensation and extension of the
Term of the Agreement. Nothing prohibits the Company from pre-paying the
suspended Base Compensation payments which pre-payment would then reduce the
extended Term accordingly.”

 

2. No Other Amendments or Supplements. Except as set forth in Section 1, the
Employment Agreement shall remain in full force and effect as currently in
effect.

 

3. Severability. Should any one or more of the provisions of this Supplement be
determined to be illegal or unenforceable, all other provisions of this
Supplement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be effected thereby.

 

4. Counterparts. This Supplement may be executed in multiple counterparts with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

5. Entire Agreement. This Supplement and the Employment Agreement constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof.

 

6. Defined Terms. Defined terms used in this Supplement shall have the meaning
ascribed to them herein or in the Employment Agreement.

 



 1 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Supplement or
has caused this Supplement to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

  Texas South Energy, Inc.         By:       Michael J. Mayell     Chief
Executive Officer

 

  Employee           John B. Connally III

 



 2 

